Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  
	There are two (2) periods at the end of the claim.  Examiner suggests that Applicant remove one of the periods (see MPEP 608.01(m) “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 recites “the scheduled arrival time of the one of the vehicle and the35468-307 user being later than the scheduled arrival time of another of the vehicle and the user” (emphasis added).  The metes and bounds of the claim is unclear because it is unclear whether “another …” refers to a second vehicle or a second user, or it if refers to the vehicle arriving later than the user (or vice versa).  For purposes of Examination, Examiner interprets claim 1 as if “another …” refers to the vehicle arriving later than the user (or vice versa).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites a method of organizing human activity because the claim recites a method that sets a merging schedule for a vehicle and a user, sends notifications about the merging schedule to the vehicle and the user, estimates positions of a vehicle and a user, estimates scheduled arrival times at a merging point of the vehicle and the user, sets a merging route where the vehicle and user should merge, and sends notifications of the merging route to the vehicle and the user.  This is a method of managing a commercial interaction between people (the vehicle operator and the user).  The mere nominal recitation of a vehicle terminal, a user terminal, and a server does not take the claim out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of setting a merging schedule and route, estimating positions of the vehicle and the user, and notifying the vehicle and the user in a computer environment.  The claimed terminals and server are recited at a high level of generality and are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of setting a merging schedule and route, estimating positions of 
	Claims 2-9 are directed to substantially the same abstract idea as claim 1 and are rejected for substantially the same reasons.  Claims 2, 5, and 6 further narrow the abstract idea of claim 1 by e.g., further defining setting the user route and the merging point.  Claim 3 further narrows the abstract idea of claim 1 by e.g., further defining estimating arrival times.  Claim 4 further narrows the abstract idea of claim 1 by e.g., further defining detecting and notifying the vehicle and the user that they have approached each other within a prescribed distance.  Claim 7 further narrows the abstract idea of claim 1 by e.g., further defining displaying the position of the user on a windshield.  Claim 8 further narrows the abstract idea of claim 1 by e.g., further defining identifying the vehicle on the user terminal.  Claim 9 further narrows the abstract idea of claim 1 by e.g., further defining setting an operation schedule, changing the ride-sharing route, and notifying the vehicle.  These limitations are all directed to a method of managing commercial interactions between people (the vehicle operator and the user/rider).  Thus, claims 2-9 are directed to substantially the same abstract idea as claim 1 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 2-9 describe neither a practical application of nor significantly more than the abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adler (U.S. Patent Application Publication No. 2018/0067620).
	Regarding Claim 1, Adler teaches a vehicle and user merging assist system for assisting in merging of a vehicle and a user, comprising:  a vehicle terminal configured to be mounted on the vehicle (see [0041] “the vehicle computing devices 150A-150Z may include GPS tracking devices for tracking locations of their respective transportation vehicles”);
	a user terminal configured to be carried by the user (see [0037] “the client computing devices 120A-120Z may include computing devices such as personal computers (PCs), laptops, mobile phones, smart phones, smart watches, tablet computers, netbook computers, etc. The client computing devices 120A-120Z may also be referred to as “user devices.” An individual user may be associated with (e.g., own and/or use) one or more of the client computing devices 120A-120Z, and the client computing devices 120A-120Z may each be owned and utilized by different users at different locations”); and
	a server configured to communicate with the vehicle terminal and the user terminal, wherein the server includes (see [0031] “FIG. 1 illustrates an example system architecture 100, in accordance with an implementation of the disclosure. The system architecture 100 includes a transportation
server 110, client computing devices 120A-120Z, a data store 130, vehicle computing devices 150A-150Z,” [0032] “the transportation server 110 may include a predetermined route component 200 (which may be executed by a processing device of the transportation server 110) that is capable of receiving orders from client computing devices 120A-120Z, transmitting order requests to the vehicle computing 
devices 150A-150Z, dispatching transportation vehicles (e.g., taxis), and performing location tracking of the transportation vehicles”):
	a merging schedule setting unit configured to set a merging schedule based on a departure point of each of the vehicle and the user (see [0123] “The map region 410 may display a pickup location information region 476 which may include one or more of the estimated arrival time (e.g., it will take 1 
	in response to an application of the user transmitted from the user terminal (see [0018] “A user may request transportation services from a pickup location to a drop off location. A transportation vehicle may accept the request and transport the user from the pickup location to the drop off location over a route (e.g., one or more roads) between the pickup location and the drop off location”),
	the merging schedule including a merging point and a merging time of the vehicle and the user (see [0048] “the tracking module 204 may receive updated location data periodically from each of the plurality of vehicle computing devices 150A-150Z, which may be used to determine current location, driving direction, and estimated time of arrival at a designated pick-up location”),
	a vehicle route of the vehicle to the merging point, and a user route of the user to the merging point (see FIG. 4F illustrating a vehicle route of the vehicle to the pickup location, [0122] “The map region 410 may also display a walking route 474 from the user location indicator 414 to the pickup 
location indicator 412”);
	a notification unit configured to notify the vehicle terminal and the user terminal of information about the merging schedule (see [0025] “transmitting, to the client computing device, data to cause the GUI representation of the map to further include a first object and a second object to be rendered for display via the device interface of the client computing device. The first object corresponds to the device location and the second object corresponds to the first segment, the second object including the pickup location,” [0051] “the messaging module 208 may be utilized by the predetermined route component 200 to transmit order-related updates to one or more of the client computing devices 120A-120Z. The messages may include any type of electronic communication messages, such as short message service (SMS) messages, e-mails, text messages, etc. to a client computing device of the 
	a position estimating unit configured to estimate a position of the vehicle and a position of the user (see [0041] “the vehicle computing devices 150A-150Z may include GPS tracking devices for tracking locations of their respective transportation vehicles,” [0078] “The map region 410 depicts one or more of a pickup location indicator 412 or a user location indicator 414 which correspond to a 
location of the user (e.g., of the client computing device 120A)”); and
	a merging route setting unit configured to estimate a scheduled arrival time at the merging point of each of the vehicle and the user based on an estimation result of the position estimating unit and to (see [0048] “the tracking module 204 may receive updated location data periodically from each of the plurality of vehicle computing devices 150A-150Z, which may be used to determine current location, driving direction, and estimated time of arrival at a designated pick-up location,” [0123] “The map region 410 may display a pickup location information region 476 which may include one or more of the estimated arrival time (e.g., it will take 1 minute for the user to walk from the user location to the pickup location; it will take 1 minute for the driver to arrive at the pickup location, etc.), the walking distance (e.g., 0.01 from the user location to the pickup location, 0.01 from the transportation vehicle location to the pickup location, etc.)”)
	set a merging route where the vehicle and the user should merge with each other along the vehicle route or the user route of one of the vehicle and the user (see FIG. 4F illustrating a merging route where the vehicle and the user should merge with each other along the vehicle route or the user route of one of the vehicle and the user (i.e., the pickup location)),
	the scheduled arrival time of the one of the vehicle and the35468-307 user being later than the scheduled arrival time of another of the vehicle and the user (see [0039] “updates about whether a driver will late or has arrived and is waiting,” [0128] “if the user does not contact the driver within a first threshold amount of time of the driver arriving at the pickup location, the user will be charged or penalized (e.g., receive a lower rating, be excluded from the transportation system, etc.). In another embodiment, if the user does not arrive at the pickup location within a second threshold amount of time of selecting the user selection button 408 of GUI window 480, the user will be charged or penalized”), and
	the notification unit is configured to notify the vehicle terminal and the user terminal of the merging route (see [0122] “The map region 410 may display one or more of the predetermined route 
422, the pickup location indicator 412, the user location indicator 414, etc. The map region 410 may also display a walking route 474 from the user location indicator 414 to the pickup location indicator 
412. The walking route 474 may display one or more of the shortest walking distance, the shortest walk time, or the safest walking route from the user location indicator 414 to the pickup location indicator 
412. In one embodiment, the map region displays a vehicle location indicator 462 corresponding to the assigned transportation vehicle. In some implementations, the map is updated in real-time to illustrate one or more of the transportation vehicle or client computing device approaching the pickup location”).
	Regarding Claim 2, Adler teaches the limitations of claim 1 as discussed above.  Adler further teaches wherein the merging schedule setting unit is configured to set the user route on a side of a lane of a road at least in a vicinity of the merging point, the lane corresponding to a traveling direction of the vehicle (see FIG. 4G illustrating the walking route 474, which is on the north side of 76th St., in the vicinity of the pickup location, and corresponds to the East-West traveling direction of the vehicle (see FIGS. 4E and 4F)).
Claim 8, Adler teaches the limitations of claim 1 as discussed above.  Adler further teaches wherein the user terminal includes a vehicle identifying unit configured to identify the vehicle based on the estimation result of the position estimating unit (see [0127] “The map region 410 may also display a vehicle location indicator 462D at the pickup location. In one embodiment, the map region 410 may display the vehicle location indicator 462 at the current vehicle location for all or part of the time from transmitting the transportation vehicle request in GUI window 460 of FIG. 4F, while waiting for the vehicle in GUI window 470 of FIG. 4G, and after the vehicle has arrived at the pickup location in GUI window 480 of FIG. 4H”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Lee (U.S. Patent Application Publication No. 2013/0030875).
	Adler teaches the limitations of claim 1 as discussed above.  Adler further teaches wherein the merging route setting unit is configured to start estimating the scheduled arrival time after receiving a vehicle departure signal indicating that the vehicle will depart from the departure point (see [0071] “the order request is transmitted by the client computing device. In some implementations, a response is received from the transportation server indicating acceptance of the order request. The client computing device may then present for display a graphical representation of a relationship between a 
	Adler does not explicitly teach, however Lee teaches a user departure signal indicating that the user will depart from the departure point (see [0169] “To further increase efficiency of the store/site, orders may be scheduled and prepared based on estimated arrival time of the customer. For example,
after the system accepts the order through the cell phone 76 from the customer, the system estimates 
the arrival time by receiving customer location information from the in-car or cell phone 76 navigation system and informs order processing system 78 (which may be cloud-based or at the location of the pickup site) which in turn combines the arrival time information with the estimated order preparation time to determine when to schedule the preparation of the customer's order. By preparing just-in-time orders, the customer receives the food (or other item) freshly prepared, thereby improving the customer's satisfaction”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of estimating the scheduled arrival time of the customer after receiving the order from the customer (a user departure signal indicating that the user will depart from the departure point) as taught in Lee with the merging assist method of Adler with the motivation to enable the provider to know when the customer will arrive at the pickup location (merging point) (Lee [0169]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Sumida (U.S. Patent Application Publication No. 2002/0013901).
	Adler teaches the limitations of claim 1 as discussed above.  Adler does not explicitly teach, however Sumida teaches wherein when the merging route setting unit detects that the vehicle and the user have approached each other within a prescribed distance based on the estimation result of the position estimating unit, the notification unit notifies the vehicle terminal and the user terminal that the vehicle and the user have approached each other (see [0006] “detection of arrival of the other party by wireless transmission and reception of identification codes. That is, both sides of parties who are going to meet each other have each search apparatus, and the same identification code is configured to be previously input to the above apparatuses of the both sides. When the both sides are approaching each other within a predetermined distance, search apparatuses transmit identification codes by wireless; a search apparatus which receives the above identification code identify whether the above code is in accordance with that previously input and is configured to notify by using notification voice that the other party is coming, when the above code is in accordance with that previously input”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of detecting and notifying parties that they have approached each other within a predetermined distance as taught in Sumida with the merging assist method of Adler with the motivation to enable the parties to prepare for the arrival of the other party (Sumida [0004] - [0006]).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Wakim (U.S. Patent Application Publication No. 2017/0330144).
	Regarding Claim 5, Adler teaches the limitations of claim 1 as discussed above.  Adler does not explicitly teach, however Wakim teaches wherein the merging schedule setting unit is configured to 
set the merging point on a road where the vehicle can stop and a sidewalk is provided (see [0026] “the accessible side of the mobile pickup unit to be facing a sidewalk or other area where a user may safely stand, has room, etc.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the merging point on a road where the vehicle can stop and a sidewalk is provided as taught in Wakim with the merging assist system of Adler with the motivation to enable the user to safely stand and have room (Wakim [0026]).
Claim 6, Adler teaches the limitations of claim 1 as discussed above.  Adler does not explicitly teach, however Wakim teaches wherein the merging route setting unit is configured to set the merging route on a road where the vehicle can stop and a sidewalk is provided (see [0026] “the accessible side of the mobile pickup unit to be facing a sidewalk or other area where a user may safely stand, has room, etc.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the merging point on a road where the vehicle can stop and a sidewalk is provided as taught in Wakim with the merging assist system of Adler with the motivation to enable the user to safely stand and have room (Wakim [0026]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Wang (U.S. Patent Application Publication No. 2016/0299340).
	Adler teaches the limitations of claim 1 as discussed above.  Adler does not explicitly teach, however Wakim teaches further comprising a display device configured to be mounted on the vehicle and to display the position of the user on a windshield based on the estimation result of the position estimating unit (see FIG. 3, [0012] “the real-time optical projective displaying system 1 assists any electronic mobile device with the electrical image, such as navigation information, in projecting the electrical images onto the windshield of the vehicle, so as to a driver may directly read the electrical image of the electronic mobile device without bowing his/her head to look at the electronic mobile device. That is, the optical display 12 is the display of the electronic mobile device, the see-through plate 14 is the windshield of the vehicle, an observer 18 is the driver,” [0016] “the optical display 12 may be the display of the electronic mobile device that both stores electrical pictures or electrical images and displays the electrical pictures or images, such as the display of a mobile phone with navigation function. The see-through plate 14 may be the windshield of the vehicle, the observer 18 is a driver, and the vehicle moves forwards the direction 15. Moreover, for the real-time optical projective displaying 
windshield, such as the projection image 140 or the projection image 140′ of the see-through plate 
14, or the double-projection image 140″, so as to the observer 18 may directly read the electrical images
120 of the optical display 12 without bowing his/her head to look at the electrical image 120 shown on the optical display 12 of the electronic mobile device”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display device configured to be mounted on the vehicle and to display content on a windshield as taught in Wang with the merging assist system of Adler with the motivation to enable a driver to view the content of the mobile device without bowing his/her head to look at the mobile device (Wang [0016]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Wellborn (U.S. Patent Application Publication No. 2017/0213308).
	Adler teaches the limitations of claim 1 as discussed above.  Adler further teaches a vehicle ride-sharing assist system comprising the vehicle and user merging assist system according to claim 1 and configured to provide plural users with ride-sharing of a ride-sharing vehicle (see [0002] “allow users to request a pick-up by a driver of a transportation vehicle and a drop off location”),
	wherein the server includes an operation schedule setting unit configured to set an operation schedule based on a departure point and a departure time of each of the ride-sharing vehicle and the users (see [0035] “the transportation server 110 may receive map data from the map data server 160, which may be used by the predetermined route component 200 to compute an estimated time of arrival
(ETA) for a transportation vehicle to arrive at a pick-up location,” [0123] “The map region 410 may display a pickup location information region 476 which may include one or more of the estimated arrival

	in response to a ride-sharing application of each user transmitted from the user terminal (see [0002] “Transportation services, such as ridesharing and taxi services, often provide their services via client computing device application interfaces. The interfaces may allow users to request a pick-up by a driver of a transportation vehicle and a drop off location”),
	the operation schedule including the merging schedule and a ride-sharing schedule that includes a ride-sharing route from the merging point to a destination (see [0129] “an additional GUI window may display one or more of “on board” in the header region 402 while the user is riding in the transportation vehicle in response to the transportation vehicle request, display the vehicle location indicator 462D corresponding to the current location of the vehicle, display the pickup location indicator 412 at the current location of the client computing device, display the user location indicator 
414 at the current location of the client computing device, the predetermined route 422, the drop off location indicator 442, an estimated time of arrival (e.g., at the drop off location given current traffic), the address of the current location, the address of the drop off location, a button to invite friends (e.g., invite friends to the transportation service)”),
	Adler does not explicitly teach, however Wellborn teaches and in a case where it is determined that the user has boarded the ride-sharing vehicle at a place different from the merging point based on the estimation result of the position estimating unit, the operation schedule setting unit changes the ride-sharing route (see [0039] “dynamically changing pickup locations that correspond to passengers ‘on the move’ while waiting for a pickup … For dynamically changing pickup locations, the real-time geographic position of a passenger or a user device in the possession of a passenger can be reported to the transportation system,” [0040] “During each iteration of the process 300, an ‘optimized’ 
	the notification unit notifies the vehicle terminal of the changed ride-sharing route (see [0040] “An existing route can be updated or otherwise supplemented if needed for vehicles that are already dispatched and travelling within the operating environment 100. The process 300 continues by controlling the operation of the active vehicles in accordance with their respective routes (task 312). In this way, the autonomous vehicles are controlled and operated in a manner that satisfies at least some of the ride requests in an efficient, effective, and passenger-convenient way,” [0046] “the dispatch route
followed by the vehicle might be altered in transit to accommodate movement of the passenger and to 
adjust the forecasted final pickup location”)..
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of changing the ride-sharing route when the pickup location changes and notifying the vehicle of the route change as taught in Wellborn with the merging .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Brinig (U.S. Patent Application Publication No. 2016/0232719) teaches that after a driver accepts
an invitation to provide transport service for a rider, an estimated time of arrival is determined.
	Tolkin (U.S. Patent Application Publication No. 2017/0169535) teaches that when a client accepts an alternate pickup location, the alternate pickup location is sent to the provider to update the provider's route to the alternate pickup location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628